In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated August 16, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
A magnetic resonance image of the plaintiffs lumbar spine, which was submitted by the defendant, showed a bulging disc at L4-L5. The defendant failed to establish, on the motion for summary judgment, that the bulge was not causally related to the subject accident. Further, an affirmed report of a neurologist who examined the plaintiff specified degrees of limitation in her range of motion. Accordingly, the defendant failed to make out a prima facie case of its entitlement to judgment as a matter of law, and it is therefore unnecessary to consider whether the plaintiffs papers were sufficient to raise a triable issue of fact (see, Lewis v White, 274 AD2d 455; Dillon v *326Thomas, 266 AD2d 183). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.